Citation Nr: 0639868	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include ulcers.  

2.  Entitlement to service connection for a chronic allergic 
disorder.  

3.  Entitlement to service connection for a chronic skin 
disorder to include a rash claimed as due to an undiagnosed 
illness.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's pseudofolliculitis barbae.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's left heel bone spur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from October 1979 to 
December 1992 and additional duty with the United States Air 
Force Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
granted service connection for lumbosacral strain with 
thoracic spine and lumbar spine degenerative joint disease; 
assigned a 10 percent evaluation for that disability; granted 
service connection for pseudofolliculitis barbae and a left 
heel bone spur; assigned noncompensable evaluations for those 
disabilities; and denied service connection for a chronic 
left wrist disorder to include strain residuals, a chronic 
right foot disorder, a chronic gastrointestinal disorder to 
include ulcers, a chronic allergic disorder, and a chronic 
skin disorder to include a rash claimed as due to an 
undiagnosed illness.  In April 2003, the veteran submitted a 
notice of disagreement.  

In August 2003, the RO granted service connection for chronic 
left wrist tendonitis; assigned a 10 percent evaluation for 
that disability; and increased the evaluation for the 
veteran's lumbosacral strain with thoracic spine and lumbar 
spine degenerative joint disease from 10 to 40 percent.  In 
July 2003, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed the 
issues of service connection for a chronic right foot 
disorder, a chronic allergic disorder, a chronic 
gastrointestinal disorder, and a chronic skin disorder to 
include a rash claimed as due to an undiagnosed illness and 
the evaluations assigned for the veteran's lumbosacral strain 
with thoracic spine and lumbar spine degenerative joint 
disease, pseudofolliculitis barbae, and left heel bone spur.  
In December 2003, the veteran submitted an Appeal to the 
Board (VA Form 9) from the denial of service connection for a 
chronic right foot disorder, a chronic gastrointestinal 
disorder to include ulcers, a chronic allergic disorder, and 
a chronic skin disorder to include a rash claimed as due to 
an undiagnosed illness and the evaluations assigned for the 
his pseudofolliculitis barbae and left heel bone spur.  

In September 2004, the RO granted service connection for a 
chronic right heel bone spur and assigned a noncompensable 
evaluation for that disability.  In September 2006, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  At this hearing, the 
veteran withdrew his claim for recoupment of separation pay.  
As such, this matter will not be discussed in the following 
decision. 

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
pseudofolliculitis barbae and left heel bone spur.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to initial compensable evaluations for the 
veteran's pseudofolliculitis barbae and his left heel bone 
spur.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled. 
 
The issues of service connection for a chronic 
gastrointestinal disorder to include ulcers, a chronic 
allergic disorder, and a chronic skin disorder to include a 
rash claimed as due to an undiagnosed illness are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae has been shown to 
be productive of no more than recurrent outbreaks of 
pseudofolliculitis barbae of the beard area manifested by 
itching and burning associated with shaving; multiple small 
follicular lesions in the beard area averaging 0.1 
centimeters in size; involvement of approximately one percent 
of the exposed skin surface and no unexposed areas of the 
body; and no pustules, vesicles, comedones, inflammation, 
ulceration, scarring, or disfigurement.  

2.  The veteran's left heel bone spur has been shown to be 
manifested by no more than left plantar heel pain on 
palpation, standing on heels and toes, walking heel to toe, 
and standing on one foot; slight left foot impairment; and no 
functional impairment of his ability to walk and to stand.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for the 
veteran's pseudofolliculitis barbae have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.7, 4.20 (2006).  

2.  The criteria for an initial compensable evaluation for 
the veteran's left heel bone spur residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.20, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the veteran's pseudofolliculitis barbae and 
left heel spur, the Board observes that the RO issued VCAA 
notices to the veteran in February 2002, November 2002, 
September 2003, and March 2006 which informed him of the 
evidence generally needed to support an initial claim for 
service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
initial evaluation assigned for his pseudofolliculitis barbae 
given the favorable outcome below.  As to the issue of an 
initial compensable evaluation for his left heel bone spur, a 
preponderance of the evidence is against his claim and the 
notice deficiencies are thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

II.  Pseudofolliculitis Barbae

A.  Historical Review

The veteran's service medical records indicate that he was 
repeatedly treated for pseudofolliculitis barbae.  In April 
2003, the RO established service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Prior to August 30, 
2002, the rating schedule did not specifically address 
pseudofolliculitis barbae.  In such situations, it was 
permissible to evaluate the veteran's service-connected 
disorder under provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  The veteran's 
service-connected pseudofolliculitis barbae is most closely 
analogous to eczema and disfiguring scars of the head, face, 
and neck as the disabilities have similar etiologies and 
symptomatologies.  A noncompensable evaluation was warranted 
for eczema with slight, if any, exfoliation, exudation, or 
itching which involves either a non-exposed surface or a 
small area.  A 10 percent evaluation required exfoliation, 
exudation, or itching and involvement of an exposed surface 
or an extensive area.  A 30 percent evaluation required 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

A noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, the face, or the neck.  A 10 
percent evaluation required that the scar be moderately 
disfiguring.  The 10 percent evaluation could also be 
increased to 30 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  38 C.F.R.§ 4.118., Diagnostic Code 7800 
(2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to pseudofolliculitis barbae and other skin disabilities.  
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic diseases) 
are to be evaluated as either disfigurement of the head, 
face, or neck; scars; or dermatitis depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820 (2006).  

Disfigurement of the head, the face, or the neck with one 
characteristic of disfigurement warrants assignment of a 10 
percent evaluation.  A 30 percent evaluation requires visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.  The characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118 are: a scar 5 
or more inches (13 or more centimeters) in length; a scar at 
least one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of a scar elevated or depressed on palpation; 
a scar which is adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  
Unretouched color photographs should be considered when 
evaluating under these criteria.  38 C.F.R. § 4.118 
Diagnostic Code 7800 (2006).  

A noncompensable evaluation is warranted for dermatitis 
involving less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and requiring no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation requires involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body; at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  Dermatitis may also be evaluated as 
disfigurement of the head, the face, or the neck under 
Diagnostic Code 7800 or as scars under 38 C.F.R. § 4, 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000. 

At a September 2002 VA examination for compensation purposes, 
the veteran presented a history of chronic pseudofolliculitis 
barbae which he treated by using modified shaving behaviors 
and topical use of Noxzema and other topical preparations.  
On examination, the veteran exhibited no skin rashes, 
lesions, ulcerations, drainage, scars, or popular lesions on 
his face and neck.  The veteran was diagnosed with 
"pseudofolliculitis barbae, chronic symptoms."  

In his December 2003 Appeal to the Board (VA Form 9), the 
veteran advanced that his pseudofolliculitis barbae was 
manifested by bumps in the facial area which itched; became 
"raw;" and were unsightly.  

At the January 2004 VA examination for compensation purposes, 
the veteran complained of recurrent outbreaks of 
pseudofolliculitis barbae of the beard area manifested by 
itching and burning and associated with shaving.  The 
examiner observed multiple small follicular lesions in the 
beard area averaging 0.1 centimeters in size without evidence 
of pustules, inflammation, ulceration, scarring, or 
disfigurement.  The veteran was diagnosed with 
pseudofolliculitis barbae of the beard area.  

At the April 2005 VA examination for compensation purposes, 
the veteran complained of recurrent outbreaks of 
pseudofolliculitis barbae of the beard area associated with 
shaving.  He treated his pseudofolliculitis barbae with 
modified shaving methods and over the counter 
pseudofolliculitis barbae products.  The examiner observed 
multiple small follicular lesions in the beard area averaging 
0.1 centimeters in size without evidence of pustules, 
vesicles, comedones, inflammation, ulceration, scarring, or 
disfigurement.  The lesions involved approximately one 
percent of the exposed skin surface and none of the 
non-exposed areas.  The veteran was diagnosed with 
pseudofolliculitis barbae of the beard area.  

The veteran's pseudofolliculitis barbae has been shown to be 
productive of no more than recurrent outbreaks of 
pseudofolliculitis barbae of the beard area manifested by 
itching and burning associated with shaving; multiple small 
follicular lesions in the beard area averaging 0.1 
centimeters in size; involvement of approximately one percent 
of the exposed skin surface and none of the unexposed areas 
of the body; and no pustules, vesicles, comedones, 
inflammation, ulceration, scarring, or disfigurement.  Such 
symptoms merit assignment of at least a 10 percent evaluation 
under the provisions of Diagnostic Code 7806.  In the absence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement, the Board finds that an initial 10 
percent evaluation and no more is warranted for the veteran's 
pseudofolliculitis barbae.  38 C.F.R. §§ 14.7, 4.118, 
Diagnostic Code 7806 (2002).  



III.  Left Heel Spur

A.  Historical Review

In April 2003, the RO established service connection for a 
left heel bone spur and assigned a noncompensable evaluation 
for that disability.  

B.  Increased Evaluation

The rating schedule does not specifically address heel spurs.  
The Board finds that the veteran's service-connected left 
heel spur is most closely analogous to a foot injury as both 
disorders similarly affect foot function.  38 C.F.R. § 4.20 
(2006).  Moderate residuals of foot injuries warrant a 10 
percent evaluation.  A 20 percent evaluation requires 
moderately severe residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

In his December 2003 Appeal to the Board (VA Form 9), the 
veteran advanced that his left heel bone spur was manifested 
by pain which impaired his ability to walk.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of progressive left foot plantar heel 
pain.  His pain was exacerbated by prolonged standing and 
walking.  He treated his left heel symptoms by using heel 
cups and pads.  On examination of the left foot, the veteran 
exhibited left plantar heel tenderness upon palpation; no 
swelling or inflammation; no evidence of abnormal weight 
bearing; and no "evidence of discomfort" when rising on 
heels and toes, walking heel to toe, or otherwise moving the 
left foot.  Contemporaneous X-ray studies of the left foot 
revealed bony spurs on the plantar and posterior surface of 
the calcaneus.  The veteran was diagnosed with a left foot 
heel spur.  The examiner commented that the veteran's left 
heel bone spur has not "significantly adverse[ly] affected 
the patient's normal occupation or daily activities."  

At an April 2005, VA examination for compensation purposes, 
the veteran complained of chronic left plantar heel pain.  
His pain was exacerbated by prolonged standing and walking.  
He treated his left heel symptoms by using heel cups and pads 
and occasionally taking Tylenol.  On examination of the left 
foot, the veteran exhibited mild plantar heel tenderness on 
palpation; some discomfort of the heel associated with rising 
on heels and toes, walking on heels and toes; and standing on 
one foot; and no functional limitation associated with 
walking and standing.  The veteran was diagnosed with plantar 
calcaneal spurs of both feet.  

At the September 2006 hearing on appeal, the veteran 
testified that his left foot was painful at by the end of the 
day as his employment required that he be on his feet most of 
the day.  He stated that he used heel pads and foot soaks to 
alleviate his left heel pain.  The veteran did not believe 
that the reports of the VA examinations for compensation 
purposes of record accurately reflected his left heel 
impairment.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's left heel bone spur has been shown to 
be objectively manifested by tenderness upon palpation of the 
heel and placing weight on the heel by walking on heels and 
toes, walking heel to toe, or standing on one foot.  While 
the veteran asserts on appeal that his left heel bone spur is 
chronically painful and affects his physical and vocational 
activities, he repeatedly exhibited no more than slight left 
foot functional impairment on repeated examination.  The VA 
examiners have repeatedly opined that the veteran's left heel 
bone spur was productive of no functional impairment of his 
ability to walk and to stand.  Given such findings and in the 
absence of symptoms consistent with moderate left foot 
impairment, the Board concludes that an initial compensable 
evaluation is not warranted for the veteran's left heel bone 
spur.  


ORDER

An initial 10 percent evaluation for the veteran's 
pseudofolliculitis barbae is granted subject to the laws and 
regulations governing the award of monetary benefits.  

An initial compensable evaluation for the veteran's left heel 
bone spur is denied.  


REMAND

In reviewing the record, the Board initially observes that a 
February 2001 written statement from the United States Air 
Force Reserve indicates that the veteran was retiring as of 
April 21, 2001.  At the September 2006 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO, the 
veteran testified that he had served in the United States Air 
Force Reserve and retired in April 2001.  Some service 
medical records associated with the veteran's United States 
Air Force Reserve service have been associated with the 
claims files.  The veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with 
the United States Air Force Reserve have not been verified 
and the service medical records associated with such active 
service/ active duty/active duty for training have not been 
incorporated into the record.  The VA should obtain all 
relevant military and other governmental records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the United States 
Air Force Reserve and (2) forward all 
available service medical records 
associated with such service/duty for 
incorporation into the record.  

2.  Then readjudicate the issues of 
service connection for a chronic 
gastrointestinal disorder to include 
ulcers, a chronic allergic disorder, and 
a chronic skin disorder to include a rash 
claimed as due to an undiagnosed illness.  
If the benefits sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


